Citation Nr: 1700707	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  10-13 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome.

2.  Entitlement to service connection for a respiratory disorder, characterized as a history of childhood asthma.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to November 1991, and from October 2003 to April 2005.  The Veteran also served in the Oregon National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, denied service connection for restless leg syndrome, a respiratory disorder, and right eye vision impairment.  In June 2009, the Veteran filed a notice of disagreement (NOD) with the RO's decisions, to include with respect these claims.    The RO issued a statement of the case (SOC) addressing all issues in February 2010.  In March 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), limiting his appeal to the three issues referenced abov, and listed on the title page.

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In September 2015,  the Board dismissed the Veteran's right eye vision impairment claim and remanded the service connection claims for restless leg syndrome and respiratory disorder to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC granted service connection for asthma; this matter is being formally dismissed, below.  However, the AOJ continued to deny the service connection claim for restless leg syndrome (as reflected in the January 2016 supplemental SOC (SSOC)).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's disposition of  the claim for service connection for a respiratory disorder is set forth below.  The claim for service connection for restless leg syndrome is addressed in the remand following the order; this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In a January 2016 rating decision, the AMC granted service connection for asthma.


CONCLUSION OF LAW

As the January 2016 award of service connection for asthma represents a grant of the benefit sought on appeal with respect to the claim for service connection for a respiratory disorder (characterized as a history of childhood asthma), there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).
With respect to the claim of entitlement to service for respiratory disorder, as noted in the introduction above, the Veteran timely perfected an appeal of the April 2009 rating decision in which the RO denied the claim.  Following the Board's remand in September 2015, the AMC granted service connection for asthma.  Such action resolved the claim for service connection.  Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to this claim must be dismissed.


ORDER

The appeal as to the claim for service connection for a respiratory disorder is dismissed.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim for service connection for restless leg syndrome is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Here, the Veteran has claimed that  he developed his restless leg syndrome during his active military service.  See Veteran's statements dated in February 2016.  The Veteran also has reported, however, that his service treatment records (STRs) will not reflect that he sought treatment for his restless leg syndrome, namely because it was frowned upon to seek medical attention.  Id.

In September 2015, the Board remanded the Veteran's restless leg syndrome to, among other things, arrange for the Veteran to undergo a VA examination to obtain a medical opinion addressing the etiology of the Veteran's restless leg syndrome.

In January 2016, the Veteran was afforded a knee and lower leg VA examination.  The VA examiner diagnosed restless leg syndrome.  However, the VA examiner concluded that the Veteran "does not have a condition of the [k]nee or [l]ower leg related to the claim of restless legs syndrome." 

In a subsequent opinion (also dated in January 2016 ), the VA examiner  opined that the Veteran's restless leg syndrome was less likely than not incurred in or caused by the claimed in-service injury, event or illness.   The VA physician reasoned "[t]hough it is clear that this veteran suffers from [r]estless legs syndrome the available STR's and [c]ivilian medical records do not provide sufficient evidence to support a claim of service connection for this condition."

The Board finds that a remand is necessary to obtain a VA addendum opinion.  As noted, the VA examiner's negative nexus opinion appears to be  solely based on the lack of documentation of in-service treatment (the only rationale provided),  and it does not appear that the examiner took into consideration the Veteran's assertions as to experiencing associated in-service symptoms, but no seeking treatment.   .  The United States Court of Appeals for Veterans Claims has held that a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). See also Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Under these circumstances, the Board finds that further action to obtain an appropriate medical opinion (from the January 2016 examiner, preferably, or another appropriate physician)-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is required.  See Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007( (holding that once VA undertakes the effort to provide an examination or obtain an opinion when developing a claim, it must provide or obtain an adequate one). 

Prior to accomplishing action consistent with the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since September 2015.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (particularly, as  regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3)  (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran since September 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available record and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the VA examiner who conducted the January 2016 VA examination.

If that individual is no employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion, based on review of the claims file from an appropriate physician (if possible). Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The entire electronic claims file (in VBMS and Virtual VA, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

With respect to diagnosed restless leg syndrome,  the physician should provide an opinion, based on sound medical principles, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during or is otherwise medically related to his military service, to include symptoms alleged to have occurred therein.

In providing the requested opinion, the examiner must consider and discuss all pertinent in and post-service medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to the nature, onset and continuity of symptoms, and his explanation as to why he did not seek treatment during service.

Notably, the absence of evidence of in-service treatment should not serve as the sole basis for a negative opinion. 

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state and explain why.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


